DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 10/14/2021 is acknowledged.  
3.	Claims 11 and 15 have been cancelled.
4.	Claims 1-10, 12-14 and 16-20 are pending in this application.
5.	Claims 1-8 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/27/2019.  Claims 10, 14, 18 and 20 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected with traverse of Group 3 (claims 9-20) in the replies filed on 3/27/2019 and 6/2/2019 and elected (1) a composition for diagnosing an individual suffering from a disease; (2) a pharmacophore for administration to an individual suffering from a disease, wherein the pharmacophore is comprised of a peptide containing an amino acid sequence selected from the group consisting of SEQ ID Nos: 1-8, 12 and 16-33; (3) sepsis as species of disease; (4) SEQ ID NO: 1 and sivelistat as species of conjugate for treating/diagnosing; (5) SEQ ID NO: 1 as species of pharmacophore; and (6) injured endothelium as species of pharmacophore property in the reply filed on 6/2/2019.  As stated in the previous office actions, the elected species is interpreted as followings: sepsis as species of disease; a composition comprising a conjugate comprising SEQ ID NO: 1 and sivelestat as species of composition for treating/diagnosing; SEQ ID NO: 1 as species of pharmacophore; and injured endothelium as species of pharmacophore property.  And further as stated in the previous office actions, since injured endothelium as the elected species of pharmacophore property is drawn to the non-elected CAR pharmacophore in the composition of claim 13 (which claim 16 depends on), this species election would not be searched and examined in the current office action.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 3 is drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cancer chemotherapeutic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a fluorophore, fluorescein, rhodamine, a radionuclide, indium-111, technetium-99, carbon-11, carbon-13, or a combination; a composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a moiety co-administered with the peptide of a), wherein the moiety is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof; and a pharmacophore for administration to an individual suffering from a disease, wherein the pharmacophore comprises a peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8.  A search was conducted on the elected species; and prior art was found.  Claims 10, 14, 18 and 20 remain withdrawn from consideration as being drawn to non-elected species.  Claims 9, 12, 13, 16, 17 and 19 are examined on the merits in this office action.
Please note: First, SEQ ID NO: 1 as the elected species of pharmacophore does not read on instant claims 17 and 19.  Second, the methods recited in instant claims 1-8 do not limit to and/or do not require the pharmacophore recited in instant claims 17 and 19.  Applicant is suggested to either cancel claims 1-8 or amend claims 1-8 as a method of using the allowable product recited in instant claims 17 and 19. 

Withdrawn Objections and Rejections
7.	Objection to claims 12, 16 and 17 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejection to claims 9, 12, 13, 16, 17 and 19 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant's amendment to the claim and Applicant's persuasive arguments.
9.	Rejection to claims 9, 12, 13 and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-20 of co-pending Application No. 16/057696 is hereby withdrawn in view of Applicant's abandonment of co-pending Application No. 16/057696.

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the specification) The specification remains objected to for the following minor informality: Peptide of SEQ ID NO: 29 disclosed on page 41, the 1st and 2nd paragraphs of instant specification is inconsistent with the peptide of SEQ ID NO: 29 in the sequence listing filed on 4/4/2021.  Applicant is required to correct these errors. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
11.	Applicant fails to address all the minor issues in the specification.  Therefore, the objection is deemed proper and is hereby maintained.  
	
12.	(Revised due to Applicant's amendment to the claim) Claims 9 and 13 remain objected to for the following minor informality: Applicant is suggested to amend claims 9 and 13 as “…SEQ ID NOs: 2-8, and a CAR pharmacophore…”.
	Furthermore, Applicant is suggested to amend claim 9 as "…carbon-13, or a combination thereof".
In addition, Applicant is suggested to amend claim 13 as "... a) at least one peptide comprising the amino acid sequence selected from the group consisting of …".

Response to Applicant's Arguments
13.	Applicant fails to address all the minor issues in claims 9 and 13; and additional minor issues are either introduced by claim amendment or further noticed in instant claims 9 and 13.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


15.	(Revised due to Applicant's amendment to the claim) Claims 13 and 16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
16.	Claim 13 recites “A composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a moiety co-administered with the peptide of a), wherein the moiety is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof”.  In the instant case, many of the moieties recited in instant claim 13, such as an anti-angiogenic agent and so on, are not normally known and/or administered for diagnosing an individual suffering from a disease.  Therefore, it is unclear what is encompassed within the recited b) in the composition of claim 13.  The metes and bounds of instant claim 13 is vague and indefinite.  Because claim 16 depends from indefinite claim 13, and does not clarify the point of confusion, it must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Applicant's Arguments
17.	Applicant argues that “Applicant has amended the claims to address unclear language in the claims and reduce the recited moieties to those which are normally administered to an individual suffering a disease for diagnosing a disease.”  
18.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that a therapeutic agent recited in the previously presented claim 13 is used as an example to indicate that many of the moieties recited in claim 13 are not normally known and/or administered for diagnosing an individual suffering from a disease; and it is not the only one that is not normally known and/or administered for diagnosing an individual suffering from a disease.  Therefore, the metes and bounds of instant claim 13 remains vague and indefinite.  The rejection is deemed proper and is hereby maintained.
Furthermore, Applicant is suggested to amend claim 13 as “…wherein the moiety is selected from the group consisting of fluorophore, fluorescein, rhodamine, radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof” to overcome this ground of rejection.

Claim Rejections - 35 U.S.C. § 102(a)(1)
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


20.	Please note: during the search for the elected species, prior art was found for the non-elected species of composition.
(Revised due to Applicant's amendment to the claim) Claims 9, 12, 13 and 16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoslahti et al (US 2013/0058993 A1, filed with IDS).
The instant claims 9, 12, 13 and 16 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cancer chemotherapeutic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a fluorophore, fluorescein, rhodamine, a radionuclide, indium-111, technetium-99, carbon-11, carbon-13, or a combination; and a composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a moiety co-administered with the peptide of a), wherein the moiety is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof.  
Ruoslahti et al, throughout the patent, teach compositions and methods useful for treating wounded, injured, and inflamed tissue, where the compositions and methods are based on the selective targeting/homing of CAR peptide or its truncated form tCAR, for example, Abstract; and page 3, paragraphs [0016]-[0018].  Ruoslahti et al further teach CAR peptide is a cyclic peptide with the amino acid sequence CARSKNKDC (CAR peptide; SEQ ID NO: 10, identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 24 or 29); and tCAR is a peptide with the amino acid sequence CARSKNK (SEQ ID NO: 4, identical to the amino acid sequence of instant SEQ ID NO: 24 or 29), for example, page 3, paragraphs [0016] and [0018]; and page 50, paragraph [0411].  It reads on peptide of instant SEQ ID NO: 1 as the elected species of pharmacophore. 
With regards to "a CAR pharmacophore" recited in instant claims 9 and 13, the instant specification discloses that "The term "CAR pharmacophore," as used herein, is defined as the conserved molecular features of cyclic (SEQ ID NO: 1), linear (SEQ ID NO: 12), and truncated (SEQ ID NO: 24) CAR peptides, that are necessary for CAR's disease homing, target binding, internalization, and biological activity. We herein refer to the truncated, linear, and cyclic CAR pharmacophores collectively as the "CAR pharmacophore."" (see page 17, the 1st paragraph in Section "Definitions" in instant specification).  Therefore, based on the definition of the term "CAR pharmacophore" in instant specification, the CAR peptide and/or tCAR peptide in Ruoslahti et al is a CAR pharmacophore recited in part a) of instant claims 9 and 13.  
Ruoslahti et al also teach a composition comprising the CAR peptide and a therapeutic agent, wherein the therapeutic agent can be an anti-inflammatory agent, an anti-arthritic agent and many others, for example, page 9, paragraphs [0078] and [0081]; and page 10, paragraphs [0085]-[0088].  It meets the limitations of the composition recited in instant claims 9 and 12.  Furthermore, Ruoslahti et al teach a composition comprising the CAR peptide and detectable agent, wherein the detectable agent can be radiolabels, fluorescent molecules and many others, for example, page 44, paragraph [0353]; page 49, Example 2; and page 54, Example 6.  It meets the limitations of instant claims 13 and 16.  In addition, Ruoslahti et al teach the targeting peptide CAR and/or a conjugate comprising CAR selectively homes to the site of inflammation; and can be used to diagnose and deliver targeting therapies for conditions such as sepsis and many others, for example, page 3, paragraph [0020]; page 4, paragraphs [0025] and [0028]; page 10, paragraph [0088]; and page 43, paragraph [0341].  It reads on sepsis as the elected species of disease.  
Furthermore, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Since Ruoslahti et al teach all the limitations of instant claims 9, 12, 13 and 16; the reference anticipates instant claims 9, 12, 13 and 16.

Response to Applicant's Arguments
21.	Applicant argues that “Ruoslahti fails to disclose each and every element of the currently amended claims. Applicant has amended the claims to delete SEQ ID NOs: 12 and 16-33 and Ruoslahti fails to disclose the remaining sequences, i.e. SEQ ID NO: 2-8. As such, Ruoslahti is incapable of anticipating the claims.”  
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner would like to point out that as stated in Section 20 above, based on the definition of the term "CAR pharmacophore" in instant specification, the CAR peptide and/or tCAR peptide in Ruoslahti et al is a CAR pharmacophore recited in part a) of instant claims 9 and 13.  Therefore, Ruoslahti et al teach each and every limitation recited in instant claims 9, 12, 13 and 16.  
The rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	(Revised due to Applicant’s amendment to the claim) Claims 9, 12, 13 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US 2013/0058993 A1, filed with IDS) in view of Lewis et al (J Vet Intern Med, 2012, 26, pages 457-482, cited and enclosed in the previous office actions) and Hayakawa et al (SHOCK, 2010, 33, pages 14-18, cited and enclosed in the previous office actions).
The instant claims 9, 12, 13 and 16 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cancer chemotherapeutic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a fluorophore, fluorescein, rhodamine, a radionuclide, indium-111, technetium-99, carbon-11, carbon-13, or a combination; and a composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a moiety co-administered with the peptide of a), wherein the moiety is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof.  
Ruoslahti et al, throughout the patent, teach compositions and methods useful for treating wounded, injured, and inflamed tissue, where the compositions and methods are based on the selective targeting/homing of CAR peptide or its truncated form tCAR, for example, Abstract; and page 3, paragraphs [0016]-[0018].  Ruoslahti et al further teach CAR peptide is a cyclic peptide with the amino acid sequence CARSKNKDC (CAR peptide; SEQ ID NO: 10, identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 24 or 29); and tCAR is a peptide with the amino acid sequence CARSKNK (SEQ ID NO: 4, identical to the amino acid sequence of instant SEQ ID NO: 24 or 29), for example, page 3, paragraphs [0016] and [0018]; and page 50, paragraph [0411].  It reads on peptide of instant SEQ ID NO: 1 as the elected species of pharmacophore. 
With regards to "a CAR pharmacophore" recited in instant claims 9 and 13, the instant specification discloses that "The term "CAR pharmacophore," as used herein, is defined as the conserved molecular features of cyclic (SEQ ID NO: 1), linear (SEQ ID NO: 12), and truncated (SEQ ID NO: 24) CAR peptides, that are necessary for CAR's disease homing, target binding, internalization, and biological activity. We herein refer to the truncated, linear, and cyclic CAR pharmacophores collectively as the "CAR pharmacophore."" (see page 17, the 1st paragraph in Section "Definitions" in instant specification).  Therefore, based on the definition of the term "CAR pharmacophore" in instant specification, the CAR peptide and/or tCAR peptide in Ruoslahti et al is a CAR pharmacophore recited in part a) of instant claims 9 and 13.  
Ruoslahti et al also teach a composition comprising the CAR peptide and a therapeutic agent, wherein the therapeutic agent can be an anti-inflammatory agent, an anti-arthritic agent and many others, for example, page 9, paragraphs [0078] and [0081]; and page 10, paragraphs [0085]-[0088].  It meets the limitations of the composition recited in instant claims 9 and 12.  Furthermore, Ruoslahti et al teach a composition comprising the CAR peptide and detectable agent, wherein the detectable agent can be radiolabels, fluorescent molecules and many others, for example, page 44, paragraph [0353]; page 49, Example 2; and page 54, Example 6.  It meets the limitations of instant claims 13 and 16.  In addition, Ruoslahti et al teach the targeting peptide CAR and/or a conjugate comprising CAR selectively homes to the site of inflammation; and can be used to diagnose and deliver targeting therapies for conditions such as sepsis and many others, for example, page 3, paragraph [0020]; page 4, paragraphs [0025] and [0028]; page 10, paragraph [0088]; and page 43, paragraph [0341].  It reads on sepsis as the elected species of disease.  
The difference between the reference and instant claims 9, 12, 13 and 16 is that the reference does not explicitly teach a composition comprising a conjugate comprising SEQ ID NO: 1 and sivelestat as the elected species of composition for treating/diagnosing.
However, Lewis et al, throughout the literature, teach inflammatory mechanisms play an important role in sepsis; and sepsis is an inflammation condition, for example, Title and Abstract.  It reads on sepsis as the elected species of disease.
Furthermore, Hayakawa et al, throughout the literature, teach sivelestat as a drug for treating sepsis, for example, Title and Abstract; page 15, Section “Intervention and treatment”; and page 16, Table 2 and Results.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1, and is a CAR pharmacophore) and sivelestat for treating/diagnosing of sepsis.  It reads a composition comprising a conjugate comprising SEQ ID NO: 1 and sivelestat as the elected species of composition for treating/diagnosing.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1, and is a CAR pharmacophore) and sivelestat for treating/diagnosing of sepsis, because Ruoslahti et al teach the targeting peptide CAR and/or a conjugate comprising CAR selectively homes to the site of inflammation; and can be used to diagnose and deliver targeting therapies for conditions such as sepsis and many others.  Lewis et al teach inflammatory mechanisms play an important role in sepsis; and sepsis is an inflammation condition.  And Hayakawa et al teach sivelestat as a drug for treating sepsis. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1, and is a CAR pharmacophore) and sivelestat for treating/diagnosing of sepsis.

Response to Applicant's Arguments
26.	Applicant argues that “Applicant has amended independent claim 9, 13 and 17 to remove the peptides of SEQ ID Nos: 1, 12 and 16-33 and to recite the composition comprising at least one of SEQ ID NO: 2-8. Ruoslahti discloses a total of 168 sequences however it is only SEQ ID NO: 10, comparable to SEQ ID NO: 1, that was recited in the claims of the subject invention. With the deletion of SEQ ID NO. 1, 12 and 16-33 from the claims, Ruoslahti fail to disclose or even suggest the remaining claimed sequences SEQ ID NO. 2-8 having modified sequences with permutated residues.  The fact that Ruoslahti disclosed so many sequences, none of which are identified as the 7 sequences recited in the claims of the subject invention, indicates that the claimed sequences were not contemplated by Ruoslahti. Therefore, one of skill in the art would have no motivation to look to the combination of Ruoslahti, Lewis and Hayakawa to select a suitable sequence when creating the subject composition. Even if one of skill in the art were to combine the prior art of record, the combination fails to render the claims obvious for the above reasons.”  
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that as stated in Section 25 above, based on the definition of the term "CAR pharmacophore" in instant specification, the CAR peptide and/or tCAR peptide in Ruoslahti et al is a CAR pharmacophore recited in part a) of instant claims 9 and 13.  Furthermore, in the instant case, in view of the combined teachings of Ruoslahti et al, Lewis et al and Hayakawa et al as set forth in Section 25 above, one of ordinary skilled in the art would have been motivated to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1, and is a CAR pharmacophore recited in instant claims 9, 12, 13 and 16) and sivelestat for treating/diagnosing of sepsis.  The composition developed from the combined teachings of Ruoslahti et al, Lewis et al and Hayakawa et al as set forth in Section 25 above meets all the limitations recited in instant claims 9, 12, 13 and 16.  Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

29.	(Revised due to Applicant’s amendment to the claim) Claims 9, 12, 13 and 16 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2.
30.	Instant claims 9, 12, 13 and 16 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cancer chemotherapeutic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a fluorophore, fluorescein, rhodamine, a radionuclide, indium-111, technetium-99, carbon-11, carbon-13, or a combination; and a composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 or a CAR pharmacophore; and b) a moiety co-administered with the peptide of a), wherein the moiety is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, gadolinium, iron oxide, 18F-fluorodeoxyglucose, cuprymina, 3'-deoxy-3'-[18F]fluorothymidine, indium-111, technetium-99, carbon-11, carbon-13, or a combination thereof.  
With regards to "a CAR pharmacophore" recited in instant claims 9 and 13, the instant specification discloses that "The term "CAR pharmacophore," as used herein, is defined as the conserved molecular features of cyclic (SEQ ID NO: 1), linear (SEQ ID NO: 12), and truncated (SEQ ID NO: 24) CAR peptides, that are necessary for CAR's disease homing, target binding, internalization, and biological activity. We herein refer to the truncated, linear, and cyclic CAR pharmacophores collectively as the "CAR pharmacophore."" (see page 17, the 1st paragraph in Section "Definitions" in instant specification).  
31.	Claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 recite an isolated peptide comprising the amino acid sequence of SEQ ID NO: 1; and a conjugate comprising such isolated peptide as a homing/targeting peptide.  
Peptide of SEQ ID NO: 1 recited in claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 is identical to the peptide of instant SEQ ID NO: 1.  And based on the definition of the term "a CAR pharmacophore" in instant specification, peptide of SEQ ID NO: 1 recited in claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 is a CAR pharmacophore recited in instant claims 9 and 13.

32.	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 9, 12, 13 and 16 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46, 51, 52, 54, 56 and 58 of US patent 8470780 B2; claims 1 and 2 of US patent 9180161 B2; and claims 1-3 of US patent 10039838 B2.  
According to the specification of US patent 8470780 B2, the peptide of SEQ ID NO: 1 recited in claims 1-46, 51, 52, 54, 56 and 58 of US patent 8470780 B2 can home/target to the site of cancer (see column 3, lines 3-12).  
According to the specification of US patent 9180161 B2, the composition recited in claims 1 and 2 of US patent 9180161 B2 can be used to treat pulmonary hypertension (see column 7, line 48- to column 8, line 11).

	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 9, 12, 13 and 16 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 8506965 B2 in view of the teachings of Ruoslahti et al (US 2013/0058993 A1, filed with IDS) as set forth in Section 20 above.

	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 9, 12, 13 and 16 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9603890 B2; and claims 1-5 of US patent 9655973 B2, and in view of the combined teachings of Ruoslahti et al (US 2013/0058993 A1, filed with IDS), Lewis et al (J Vet Intern Med, 2012, 26, pages 457-482, cited and enclosed in the previous office actions) and Hayakawa et al (SHOCK, 2010, 33, pages 14-18, cited and enclosed in the previous office actions) as set forth in Section 25 above.
SEQ ID NO: 8 recited in claims 1-5 of US patent 9655973 B2 is a CAR pharmacophore recited in instant claims 9, 12, 13 and 16.  

33.	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 9, 12, 13 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of co-pending Application No. 16/878325.
SEQ ID NO: 8 recited in claims 8-14 of co-pending Application No. 16/878325 is a CAR pharmacophore recited in instant claims 9, 12, 13 and 16.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 9, 12, 13 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over as being unpatentable over claims 5, 6, 10 and 13-16 of co-pending Application No. 16/998489 in view of the combined teachings of Ruoslahti et al (US 2013/0058993 A1, filed with IDS), Lewis et al (J Vet Intern Med, 2012, 26, pages 457-482, cited and enclosed in the previous office actions) and Hayakawa et al (SHOCK, 2010, 33, pages 14-18, cited and enclosed in the previous office actions) as set forth in Section 25 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
34.	Applicant argues that “Applicant requests that the double patenting rejections be held in abeyance such time as the claims of the present invention are in condition for allowance.”
35.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Allowable Subject Matters
36.	A pharmacophore for administration to an individual suffering from a disease, wherein the pharmacophore comprises a peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8 recited in instant claims 17 and 19 is free of prior art.  The closest prior art is Ruoslahti et al (US 2013/0058993 A1, filed with IDS) with the teachings of Ruoslahti et al as set forth in Section 20 above.  However, there is no teaching, motivation, or other type of suggestion to modify the CAR peptides in Ruoslahti et al and arrive at the pharmacophore recited in instant claims 17 and 19.  Therefore, the pharmacophore recited in instant claims 17 and 19 is both novel and unobvious over the prior arts of record.  Furthermore, the pharmacophore recited in instant claims 17 and 19 is markedly different from what exists in nature.  

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claims 1-8, 10, 14, 18 and 20 are withdrawn.  Claims 9, 12, 13 and 16 are rejected.  Claims 17 and 19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658